It is ordered and adjudged by this court, that the judgment of the said circuit, court be, and the same is, hereby affirmed, without passing upon the question of whether or not the court erred in' its charge to the jury in paragraphs numbered 1, 2 and 3, to be found on pages 88 and 89 of the printed record, the court being of opinion that, considering the character and effect of the undisputed evidence in the case, the charge thus given to the jury cannot have been prejudicial.
Spear, C. J., Davis, Shauck, Joi-inson and Donahue, JJ., concur.